 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3    WESLEY MARTIN,                                        Case No. 3:21-cv-00199-MMD-WGC
 4                                            Plaintiff                     ORDER
 5           v.
 6    STATE OF NEVADA, et al.,
 7                                        Defendants
 8
 9   I.     DISCUSSION

10          On April 29, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF

12   No. 1-1). Plaintiff has neither paid the full $402 filing fee for this matter nor filed an

13   application to proceed in forma pauperis.

14          The Court notes Plaintiff submitted his complaint (ECF No. 1-1) using a state court

15   form. In the event Plaintiff wishes to pursue this case in state court rather than this Court,

16   Plaintiff should file a motion to voluntarily dismiss this case. In the event Plaintiff does

17   intend to pursue his case in this Court, Plaintiff is directed to either pay the full $402 filing

18   fee or file a complete application to proceed in forma pauperis. The Court will not file

19   Plaintiff's complaint unless and until Plaintiff timely files a fully complete application to

20   proceed in forma pauperis with all three documents or pays the full $402 filing fee.

21          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

22   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

23   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

24   inmate must submit all three of the following documents to the Court:

25          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

26          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

27          page 3),

28          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
 1          official (i.e. page 4 of this Court’s approved form), and
 2          (3) a copy of the inmate’s prison or jail trust fund account statement for the
 3          previous six-month period.
 4          The Court will grant Plaintiff a one-time opportunity to file a fully complete
 5   application to proceed in forma pauperis containing all three of the required documents,
 6   or in the alternative, pay the full $402 filing fee for this action on or before July 6, 2021.
 7   Absent unusual circumstances, the Court will not grant any further extensions of time.
 8          If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
 9   with all three required documents or pay the full $402 filing fee on or before July 6, 2021,
10   this case will be subject to dismissal without prejudice for Plaintiff to file a new case with
11   the Court when Plaintiff is either able to acquire all three of the documents needed to file
12   a fully complete application to proceed in forma pauperis or pays the full $402 filing fee.
13          A dismissal without prejudice means Plaintiff does not give up the right to refile the
14   case with the Court, under a new case number, when Plaintiff has all three documents
15   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
16   may choose not to file an application to proceed in forma pauperis and instead pay the
17   full filing fee of $402 on or before July 6, 2021 to proceed with this case.
18          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
19   will not file the complaint unless and until Plaintiff timely files a fully complete application
20   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
21   II.    CONCLUSION
22          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
23   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
24   as the document entitled information and instructions for filing an in forma pauperis
25   application.
26          IT IS FURTHER ORDERED that on or before July 6, 2021, Plaintiff will either pay
27   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
28   administrative fee) or file with the Court:



                                                   -2-
 1          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
 2          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
 3          signatures on page 3),
 4          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
 5          official (i.e. page 4 of this Court’s approved form), and
 6          (3) a copy of the inmate’s prison or jail trust fund account statement for the
 7          previous six-month period.
 8          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
 9   application to proceed in forma pauperis with all three documents or pay the full $402
10   filing fee for a civil action on or before July 6, 2021, this case will be subject to dismissal
11   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
12   when Plaintiff has all three documents needed to file a complete application to proceed
13   in forma pauperis or pays the full $402 filing fee.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No.1-1) but will not file it at this time.
16                  May 4, 2021
            DATED: __________________
17
                                                  __________________________________
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   -3-
